329 F.2d 648
Joseph MINA and Josephine Mina, his wifev.Samuel MELNICK and Ida Melnick, his wife, Also Known as IdaTonuci, Appellants.
No. 14692.
United States Court of Appeals Third Circuit.
Argued April 7, 1964.Decided April 21, 1964.

Malcolm H. Waldron, Jr., Philadelphia, Pa.  (Waldron & Weitzman, Philadelphia, Pa., on the brief), for appellants.
Perrin C. Hamilton, Philadelphia, Pa.  (Hamilton, Darmopray & Malloy, Philadelphia, Pa., on the brief), for appellees.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error.  The Judgment of the District Court entered pursuant to the jury's verdict in favor of the plaintiffs will be affirmed.